DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5 and 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a method/system for labeling uncategorized reconstruction data which can also be performed mentally by a human. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform the reconstruction data into a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely recite insignificant pre or post processing steps.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a communications interface configured to receive” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Convolutional neural networks: an overview and application in radiology” by Yamashita et. al. (hereinafter ‘Yamashita’).
In regards to claim 1, Yamashita teaches a computer-implemented method for classifying a reconstruction, comprising: receiving an uncategorized reconstruction; (See Yamashita Figure 11, element a, Yamashita teaches inputting a CT image.)
applying a trained classification function configured to classify the uncategorized reconstruction into one of a plurality of categories, wherein the plurality of categories are based on a labeled data set including a plurality of labeled reconstructions, and wherein the trained classification function uses reconstruction-invariant features for classification; and (See Yamashita pages 621-622, section Classification, Yamashita teaches a CNN that categorizes input CT images into benign or malignant categories. The CNN is trained using labeled data.)
storing a label indicating a selected one of the plurality of categories for the uncategorized reconstruction. (See Yamashita pages 621, Yamashita teaches computer system.)

In regards to claim 2, Yamashita teaches wherein receiving an uncategorized reconstruction comprises: receiving raw nuclear imaging data; and generating at least one uncategorized reconstruction using a first set of reconstruction parameters. (See Yamashita page 621). 

In regards to claim 3, Yamashita teaches wherein the trained classification function is a neural network. (See Yamashita Figure 11). 

In regards to claim 4, Yamashita teaches wherein the trained classification function includes at least one embedding layer and at least one classification layer. (See Yamashita Figure 1.)

In regards to claim 5, Yamashita teaches a computer-implemented method for generating a trained neural network configured to classify a reconstruction, comprising: receiving an unlabeled data set and a labeled data set, wherein the labeled data set includes a plurality of reconstructions each classified into one of a first category or a second category; (See Yamashita pages 621, section Classification, Yamashita teaches CT images with benign and malignant labels.)
generating a regularization term using one or more reconstructions based on the unlabeled data set, wherein the regularization term is configured to reduce embedding variations;  19(See Yamashita page 619, Yamashita teaches regularization term.)DM2\10404511 12019P15775US
generating a trained classification network using the labeled data set and the regularization term, wherein the trained classification network is configured to classify unlabeled reconstructions one of the first category or the second category; and storing the trained classification network. (See Yamashita pages 621-622, section Classification, Yamashita teaches a CNN that categorizes input CT images into benign or malignant categories. The CNN is trained using labeled data.)

In regards to claim 10, Yamashita teaches comprising generating a plurality of reconstructions using the unlabeled data set, wherein the unlabeled data set comprises a plurality of raw nuclear imaging data sets. (See Yamashita page 621). 

In regards to claim 11, Yamashita teaches comprising validating the trained classification network using at least one validation data set comprising a plurality of labeled reconstructions. (See Yamashita Section ‘Data and ground truth labels’)

In regards to claim 12, Yamashita teaches wherein first category comprises presence of an abnormal tissue mass and the second category comprises absence of the abnormal tissue mass. (See Yamashita Figure 11(A)).

	Claims 13-16 recite limitations that are similar to that of claims 1-4, respectively. Therefore, claims 13-16 are rejected similarly as claims 1-4, respectively.

	In regards to claim 17, Yamashita teaches wherein the trained classification function is trained by: receiving an unlabeled data set and the labeled data set; (See Yamashita section ‘Data and ground truth’)
generating a regularization term using one or more reconstructions based on the unlabeled data set, wherein the regularization term is configured to reduce embedding variations; (See Yamashita section ‘Overfitting’)
generating the trained classification network using the labeled data set and the regularization term; and storing the trained classification network. (See Yamashita page 621, section ‘Classification’)

Allowable Subject Matter
Claims 6-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 6-9 and 18-20, the applied art does not teach or suggest the recited limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665